Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I claims 1-9 and 11, drawn to specific isolated, single, alpha, chain collagens having a single chain polypeptide helix of particular molecular weight, repeating sub-structure of Glycine-X-Y and non-helical N-terminal or C-terminal ends; and
Group II, claims 12-20, drawn to a method for producing or purifying a single alpha chain collagen comprising plural steps of extraction, filtration using filter membrane, and pH adjustment.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the claims of Group I lack the technical features of Group II regarding extraction, filtration using filter membrane, and pH adjustment, while the claims of Group II lack the technical features  of Group I regarding isolating or purifying any particular alpha chain collagen having particulars of a single chain polypeptide with specific molecular weight, repeating sub-structure of Glycine-X-Y and non-helical N-terminal or C-terminal ends.
In addition, the Chandrakasan et al publication of record teaches the features of the alpha chain collagens recited in claim 1, see particularly page 6067 and figure 2; thus the technical features of claim 1 are not special technical features. Also, the Fleischmajer et al publication of record and publication WO 2017/122216 separately and together teach the a plurality of extraction, membrane filtration and pH adjustment steps of single chain alpha chain collagens and suggest that the order of steps can be readily and obviously varied; thus the technical features of claim 12 are not special technical features.
A telephone call was made to Sheree Rybak on May 30, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/01/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778